Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-2327-RPM

STEVEN CHRISTOPHER TALLEY,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER;
SERGEANT MARCO MARTINEZ;
OFFICER JOHN RUDDY; and
OFFICER JAMES BRADLEY,

       Defendants.


     CITY AND COUNTY OF DENVER’S MOTION FOR SUMMARY JUDGMENT


       Defendant, the City and County of Denver (“Denver”), through its counsel, pursuant to

Fed. R. Civ. P. 56, moves for summary judgment on the municipal liability claims asserted in

Plaintiff’s Second Amended Complaint [Doc. # 42]:

                                        INTRODUCTION

       The claims remaining in this case arise out of the arrest of Plaintiff Steven Talley on

September 15, 2014 by Denver Police Department (“DPD”) Metro SWAT Unit members,

Technicians James Bradley and John Ruddy and Sergeant Marco Martinez. Doc. # 42, at ¶¶ 46-

59; Doc. # 60. Plaintiff alleges these three officers used excessive force against him and contends

that Denver had a policy, practice or custom of failing to train or discipline its officers concerning

the use of excessive force. Doc. # 42, at ¶¶ 123-149, 214-228.

       Denver now moves for summary judgment on Plaintiff’s municipal liability claims because

regardless of the theory upon which he attempts to rely, Plaintiff cannot establish Denver had a
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 2 of 24




policy, practice or custom that was the moving force behind the excessive force Plaintiff contends

the officers used against him. Rather, the record establishes that Denver’s training and discipline

are constitutionally sufficient, there is no evidence of deliberate indifference by Denver, and

Plaintiff cannot establish any causal link between Denver’s training and/or discipline and the

alleged harm sustained by Plaintiff. As a result, Plaintiff’s claims against Denver should be

dismissed as a matter of law.

                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       1.      On September 15, 2014, an arrest warrant was issued for Plaintiff Steven Talley for

charges of robbery and assault in relation to bank robberies that took place in Denver, Colorado

on May 14, 2014 and September 5, 2014. Exhibit A, Affidavit & Arrest Warrant. 1

       2.      At approximately 7:00 p.m. the Denver Police Department (“DPD”) Metro SWAT

Unit was contacted by DPD Fugitive Unit and Safe Streets Task Force to assist with the

apprehension of Mr. Talley at 2689 South Jackson Street. Exhibit C, After Action Report 2;

Exhibit E, Relevant Portions of Deposition of Ruddy, at 10:22, 12:19 – 13:12; Exhibit F, Relevant

Portions of Deposition of Bradley, at 53:15-22, and Exhibit D, 13:21 – 14:17.

       3.      Members of the Metro SWAT Unit, including Defendants Technician John Ruddy,

Technician James Bradley, and Sergeant Marco Martinez, created and implemented a plan to

apprehend Mr. Talley by approaching him from multiple directions and deploying two noise flash

diversionary, ordering him to the ground, and then taking Mr. Talley into custody. Exhibit E, at

18:20 – 25:6; Exhibit F, at 56:8-13; 58:11 – 76:15; Exhibit D, at 27:2-23, 29:8 – 31:11.

       4.      Mr. Talley complied with the instructions of the approaching police officers and


1
 Exhibit B, Declaration of DPD Records Custodian, Dik Kushdilian.
2
 Sergeant Martinez drafted the After-Action Report on September 15, 2014 following Mr. Talley’s arrest.
See Exhibit D, Relevant Portions of Deposition of Martinez, at 111:10 – 114:12.
                                                  2
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 3 of 24




did not resist being taken into custody. Doc. # 42, ¶ 52; Exhibit C; Exhibit E, at 40:12-20; 41:3 –

42:13, Exhibit F, at 69:11-23; Exhibit D, at 65:2-12.

       5.      Technicians Ruddy and Bradley have been employed by Denver as sworn officers

of its police department since November 2001 when they both went through the DPD Lateral

Recruit training class at the Denver Police Academy after spending nearly eight years as a deputy

with the Eagle County Sheriff’s Office. See Exhibit G, Ruddy DPD Officer Resume and Training

Transcript, at DENVER 001672; Exhibit E, Deposition of Ruddy, at 11:23 – 12:12; 75:1-19;

Exhibit H, Bradley DPD Officer Resume and Training Transcript, at DENVER 001697; Exhibit

F, Deposition of Bradley, at 84:18-19, 85:14-19.

       6.      Officer Bradley joined the DPD Metro SWAT Unit in 2005. Exhibit F, at 84:15-

17. Officer Ruddy joined the DPD Metro SWAT Unit in 2008. Exhibit E, at 76:25 – 77:2.

       7.      Marco Martinez has been employed by Denver as an office of its police department

since September 1995 when he went through DPD Basic Recruit training class at the Denver Police

Academy. Exhibit I, Martinez DPD Officer Resume and Training Transcript, at DENVER

001682; Exhibit D, at 6:22-23. He joined the DPD Metro SWAT Unit in 2014. Id., at 7:5-7.

       8.      All officers receive training on the Operations Manual and the Rules and

Regulations of the Department, including, but not limited to, Denver’s policies regarding use of

force and reporting use of force. Exhibit J, Relevant Portions of Denver’s Response to Revised

First Discovery, Interrogatory # 2, pp. 5-6.

       9.      All Denver police officers also receive training in general arrest procedures,

including arrest control and defensive tactics, the appropriate use of force, when necessary, the

requirement of reporting all uses of force. Exhibit K, Relevant Portions of DPD Operations

Manual, at DENVER 000138, 000215-35.

                                                3
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 4 of 24




       10.     The 2014 DPD Operations Manual directs that all officers making an arrest “will

be accountable to existing procedures or directives governing arrests, use of force and reporting of

the same.” Exhibit K, at DENVER 000138.

       11.     The DPD Operations Manual also contains the use of force policy, including

applicable state statutes and controlling case law, as well as concepts and definitions that include

types of resistance, factors to determine objectively reasonable force options, and use of force /

control options. Id. at DENVER 000215-219.

       12.     The policy also addresses procedures that addressed the duty to report and the duty

to request medical attention when force is used, an injury is complained of, or an injury is observed.

further outlined less lethal force and control options, the role of the Use of Force Review Board,

tactics review board, and the role and procedures of a crisis intervention team. Id. at DENVER

000219-235.

       13.     The basic curriculum for the Denver Police Academy classes in 1995 and 2000, the

classes Technicians Ruddy and Bradley, and Sergeant Martinez, respectively, attended, trained

officers extensively on permissible use of force, use of force considerations, de-escalation of force,

and alternatives to using force. Exhibit J, at Interrogatory # 1; see also Exhibit L, 1995 DPD

Basic Recruit Class Curriculum and Course Materials; Exhibit M, 2000 DPD Basic Recruit Class

Curriculum and Course Materials.

       14.     The officers also received on-the-job training throughout their employment as well

as formal training classes held by Denver and other sources. Exhibit J at Interrogatory # 2; see

Exhibit G, at DENVER 001672–001675, Exhibit H, at DENVER 001697–001700, and Exhibit

I, at DENVER 001682–001686. This includes training, training updates, and training bulletins on

use of force and reporting uses of force trainings that Defendants attended or received throughout

                                                  4
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 5 of 24




their careers. Id.; see also Exhibit N, Training Update, Exhibit O, Training on Operations Manual

Revision; Exhibit P, Training Bulletin on Use of Force Report; Exhibit Q, 2015 Use of Force

Training Presentation; Exhibit R, 2000 Training Update on C.R.S. § 18-1-707; Exhibit S, Course

Information for 2003 Use of Force Training; Exhibit T, 2004 Training Bulletin on Use of Force

Policy; Exhibit U, Arrest Control Training Overview.

       15.     Members of the DPD Metro SWAT Unit, including Technician Ruddy, Technician

Bradley, and Sergeant Martinez, also receive additional specialized training in areas such as high-

risk apprehensions, and tactical operations that are unique to SWAT operations. Exhibit V,

Relevant Portions of Denver’s Supplemental Responses to Revised First Discovery at

Interrogatory # 2, p. 3; Exhibit W, Ruddy SWAT Training Record; Exhibit X, Bradley SWAT

Training Record; and Exhibit Y, Martinez SWAT Training Record.

       16.     As members of the DPD Metro SWAT Unit, Officer Ruddy, Officer Bradley, and

Sergeant Martinez are also required to maintain certifications on specific items of SWAT

equipment that they use in the performance of their duties, including Noise Flash Diversionary

Devices. Exhibit V, at Interrogatory # 2, p. 3.

       17.     Denver police officers also receive training on a comprehensive disciplinary

handbook to give them notice of the sets conduct principles and disciplinary guidelines the

Department will employ in making disciplinary decisions. Exhibit Z, DPD Discipline Handbook.

The handbook also contains a disciplinary matrix system which assists the Department with

providing consistent discipline, when it is determined that discipline is warranted. Id., at §§ 12.0

– 16.0, pp. 15-20, Appendix F. The handbook expressly outlines the controlling principles and

specific practices in place by outlining the policies, protocols, and procedures followed by DPD

and the Department of Safety in its disciplinary practices. Id.

                                                  5
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 6 of 24




       18.     In 2013 through 2015, the process in place by DPD IAB to investigate claims of

misconduct began with a lieutenant assigning a sergeant to the investigation. Exhibit AA,

Declaration of Todd Fuller, at ¶¶ 2-3. During the initial investigation, the assigned sergeant would

typically contact the complainant, review the DPD CAD report to identify the police officers

involved in the response to the incident at issue, review any available video or audio of the incident,

and obtain any relevant medical records. Id. at ¶ 4.

       19.     After the initial investigation, the IAB sergeant typically obtained statements from

the officers who were subjects of the complaints, either through an in-person written statement or

an in-person interview. Id. at ¶ 5. As to investigations related to complaints of inappropriate force,

a written statement to the events was obtained from the subject officer(s), if identified. Id. In about

half of the cases, the written statement would suffice and no interview needed to be completed. Id.

If there were areas that needed to be clarified, an interview would then follow in the form of a

question and answer format where the investigating sergeant would write out the question and the

subject officer(s) would write out a respond. Id. These written interviews would take place in the

IAB office. Id. If warranted, a videotaped interviews of the officer(s) could also be conducted. Id.

       20.     After the IAB sergeant completed the investigation, the case would be summarized

and forwarded to the supervising lieutenant, who reviewed the investigation for completeness. Id.

at ¶ 6. If the supervising lieutenant had questions or saw gaps in the investigation, the IAB sergeant

was assigned to conduct follow-up investigation as needed. Id. Once the supervising lieutenant

was satisfied that the investigation was complete, the investigation was then forwarded to the IAB

commander, who conducted another review. Id., at ¶ 7 The IAB Commander could also send the

investigation back to the IAB sergeant for any follow-up the commander believed necessary. Id.



                                                  6
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 7 of 24




        21.     Once the IAB commander was satisfied that the investigation was complete, the

investigation was sent to the Office of the Independent Monitor (“OIM) for another level of review.

Id. at ¶ 7. If the Independent Monitor or other OIM staff felt that the case was not complete, it

would be sent back to IAB for further investigation or additional follow-up. Id., at ¶ 8. The

additional investigation would take place and then go back to the OIM until the OIM agrees that

the case is complete. Id.

        22.     At the conclusion of this process, the results of the IAB investigation were sent to

the DPD Conduct Review Office (“CRO”) to determine the discipline to be imposed on the subject

police officer(s), if any. Id.

        23.     In November 2014, Mr. Talley complained that unnecessary force was used during

his arrest, and Sergeant Brian Cotter in DPD IAB was assigned to conduct the investigation.

Exhibit BB, Declaration of Brian Cotter, at ¶ 3.

        24.      As part of the investigation, Sergeant Cotter reviewed the After-Action Report

completed on September 15, 2014 by DPD Sergeant Marco Martinez related to Mr. Talley’s arrest.

The Report indicated that Mr. Talley had been ordered to the ground during the arrest by members

of the DPD Metro SWAT Unit and was taken into custody without incident, noting that among

others, Lieutenant Michael O’Donnell, Sergeant Martinez, and four members of the DPD Metro

SWAT Unit were at the scene of the arrest. Id., at ¶ 4.

        25.     After reviewing the statement and other available documentation, Sergeant Cotter

interviewed Mr. Talley in person, regarding his complaint related to his September 15, 2014 arrest.

Id., at ¶ 5. During that interview, Mr. Talley also made statements regarding events related to

another complaint, which had led to a separate IAB case. Id. Specifically, Mr. Talley alleged in

that unrelated incident he had been released from jail wearing only a t-shirt and underwear in the

                                                   7
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 8 of 24




snow, that he walked to the DPD District 6 Station immediately after his release, asked officers at

the station for information on homeless shelters, that they told him to go sleep outside in negative

13-degree weather, and that he therefore had to go outside and sleep in the snow. Id. Video footage

from the District 6 Station, however, showed that patrol officers had actually transported Mr.

Talley in a patrol car to a shelter that evening, and demonstrated that his statements to Sergeant

Cotter during his interview about that incident were unequivocally and demonstrably false. Id.

       26.     As to complaint related to the September 15, 2014 arrest, Mr. Talley claimed that

he had sustained serious injuries to his leg, neck, lower back, and ribs, and a fractured sternum as

a result of the officers’ alleged use of force during his arrest. Id., at ¶ 6. He provided a medical

release, but the medical records from the Denver Sheriff Department showed that Mr. Talley made

no contemporaneous complaint of injury and had no observed injuries at the time of his arrest or

shortly after his arrest when he was evaluated by Denver Health medical staff during his intake at

the Downtown Detention Center. Id.

       27.     On January 9, 2015, Sergeant Cotter interviewed Mr. Talley’s roommate at the time

of his September 15, 2014 arrest, Brian Martin, who saw Mr. Talley sitting outside their residence

immediately after his arrest. Id., at ¶ 7. Mr. Martin reported that he did not see or hear any

indication that Mr. Talley was injured. Id.

       28.     Sergeant Cotter ultimately determined it was not necessary to conduct in-person

interviews with the DPD Metro SWAT Unit officers who arrested Mr. Talley because he believed

that the evidence demonstrated that Mr. Talley’s allegations lacked any merit. Id., at ¶ 8. This was

based on the information in the After-Action Report, the absence of any medical documentation

of Mr. Talley’s claimed injuries, Mr. Talley’s demonstrably false statements related to a separate



                                                 8
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 9 of 24




incident during his interview, Mr. Talley’s delay in reporting what he claimed were severe injuries,

and the report of independent witness Mr. Martin. Id.

       29.     In addition, Sergeant Cotter found it significant that even though both a lieutenant

and sergeant were on the scene of the arrest, there was no Use of Force report (a Use of Force

report is required to be completed any time force is used or when a suspect complains of an injury)

and the absence of such a report further indicated that Mr. Talley was arrested without incident as

described in the After-Action Report. Id.

                                            ARGUMENT

       A municipality cannot be held liable for the actions of its employees under the theory of

respondeat superior; it can only be held liable when a municipal policy of some nature causes a

constitutional violation. Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658, 690-

91 (1978). “The ‘official policy’ requirement was intended to distinguish acts of the municipality

from acts of employees of the municipality, and therefore make clear that municipal liability is

limited to action for which the municipality is actually responsible.” Pembaur v. City of Cincinnati,

475 U.S. 469, 479 (1986). Accordingly, to prevail on a municipal liability claim, in addition to

demonstrating a Fourth Amendment excessive force violation by one or more Denver police

officers, Plaintiff must demonstrate that a Denver policy or custom caused or was the moving force

behind his injuries. See Harte v. Bd. of Comm’rs of Cnty. of Johnson, Kansas, 863 F.3d 1154,

1195 (10th Cir. 2017). This requires Plaintiff to demonstrate (1) a custom, policy or practice of

failing to train investigate or discipline officers to prevent the use of excessive force (2) a direct

causal link between the alleged policy or practice and the use of excessive force, and (3) deliberate

indifference. See Schneider v. City of Grand Junction, 717 F.3d 760, 769 (10th Cir. 2013); Brown

v. Gray, 227 F.3d 1278, 1286 (10th Cir. 2000) (discussing the elements of a claim for failure to

                                                  9
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 10 of 24




 train); Trujillo v. Campbell, No. 09-cv-03011-CMA-KLM, 2012 WL 3609747, at *6 (D. Colo.

 Aug. 22, 2012) (outlining similar elements for a failure to discipline claim); City of Canton v.

 Harris, 489 U.S. 378, 388-89 (1989) (only if plaintiff can show that the municipality’s conduct

 amounts to deliberate indifference to the rights of persons with whom the police come into contact

 can such a shortcoming be properly thought of as a ‘policy or custom’ that is actionable under §

 1983).

          Here, Plaintiff seeks to impose municipal liability based upon allegations that Denver failed

 to train its officers on the appropriate use of force. Doc. # 42, at ¶¶ 123-149. Additionally, although

 not pled in the Second Amended Complaint, during discovery Plaintiff disclosed a police practices

 expert, Dan Montgomery, who offered alternative opinions that Denver allegedly failed to

 adequately investigate and/or discipline officers for excessive force and, according to Mr.

 Montgomery, this is tantamount to a failure to train. Exhibit GG, Relevant Portions of Deposition

 of Montgomery, at 27:6-28:7. Via the opinions of Mr. Montgomery, in addition to his failure to

 train claim, Plaintiff presumably intends to alternatively assert that Denver failed to investigate

 and discipline officers for using excessive force. Accordingly, this Motion will address Plaintiff’s

 inability to prevail under any of these theories.

          1.     Plaintiff cannot show that Denver’s training, investigation, or discipline was
                 inadequate

          To prevail on a failure to train, investigate or discipline, Plaintiff must offer evidence

 sufficient to establish that an actual deficiency existed in Denver’s training, investigation or

 disciplinary process. See, e.g., Brown, 227 F.3d at 1286 (to prevail on a failure to train claim, the

 “plaintiff must first prove that the training was in fact inadequate). Here, Plaintiff is unable to

 make such a showing because it is undisputed that Denver provides its police officers with


                                                     10
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 11 of 24




 significant training on arrest control techniques and the use of force, has a detailed investigation

 process that includes factual findings by the Internal Affairs Bureau and review by the Office of

 the Independent Monitor and has established a di1sciplinary system that includes a disciplinary

 matrix to ensure consistency when discipline is imposed. Statement of Undisputed Material Fact

 (“SUMF”), at ¶¶ 8-26.

         Here, Plaintiff has failed to identify any specific deficiency in Denver’s training,

 investigation into officer conduct or disciplinary process and such failure entitles Denver to

 summary judgment on his municipal liability claims and he does not explain how the excessive

 force he alleges was used against him during his arrest could have been avoided with different or

 better training, investigation or discipline. In the absence of the identification of any specific

 deficiencies in Denver’s training, investigation or discipline, Plaintiff’s general assertions that

 there was a failure to train, investigate or discipline fail as a matter of law. See, e.g., City of Canton,

 489 U.S. at 390 (“In resolving the issue of a city’s liability, the focus must be on adequacy of the

 training program in relation to the tasks the particular officers must perform.”) “To adopt lesser

 standards of fault and causation would open municipalities to unprecedented liability under § 1983.

 In virtually every instance where a person has had his or her constitutional rights violated by a city

 employee, a § 1983 plaintiff will be able to point to something the city ‘could have done’ to prevent

 the unfortunate incident.” Id. at 391-92 (citing Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985)).

             a. Training on Use of Force

         Early in discovery, Plaintiff was asked to identify if the incident at issue was a result of a

 failure by Denver to adequately train officers Bradley, Ruddy and/or Martinez on the proper use

 of force and, if so, to specify (a) the policies on which he claimed training was inadequate, (b) how

 Denver inadequately trained or failed to train on those policies, and (c) what, if any, different or

                                                     11
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 12 of 24




 additional training Denver should have provided. Plaintiff’s Response to First Combined Written

 Discovery Requests, relevant portions attached as Exhibit HH, at Interrogatory # 17, p. 17.

 Plaintiff did not provide any substantive response whatsoever to the request, instead claiming that

 it “seeks information and/or documents in the possession, custody and/or control of Defendants,”

 was “unduly burdensome,” and “calls for legal argument.” Id. Finally, Plaintiff refused to provide

 this information on the grounds that the request “seeks information and/or documents that can be

 obtained by other more appropriate means such as FRCP 30(b)(6) deposition or expert disclosures

 produced pursuant to FRCP 26.” Id. Prior to the completion of discovery, Plaintiff did not

 supplement this response and did not take a Rule 30(b)(6) deposition.

         In an attempt to bolster his municipal liability claim, Plaintiff has retained and disclosed

 Dan Montgomery to offer opinions about Denver. The scope of Mr. Montgomery’s disclosed

 opinion on Plaintiff’s failure to train theory is:

         [i]f in fact Mr. Talley’s allegations are true regarding the beating and the verbal
         abuses, the conduct of the arresting officers was certainly not in concert with well-
         established and modern police practices, and certainly not what reasonably-trained
         and prudent police officers would likely have done given the same or similar
         circumstances.

 Exhibit II, at ¶ 2a, p.12 (emphasis added). At a minimum, this opinion is insufficient because it is

 speculative, wholly conclusory, and simply recites an element of the claim without identifying the

 specific deficiency in training or factual basis for that opinion. See Ashcroft v. Iqbal, 556 U.S. 662,

 678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”). More importantly, Mr. Montgomery does not identify any specific

 deficiency in Denver’s training related to the use of force and his opinion does not counter the fact

 that Denver officers have been trained in the use of force. Plaintiff cannot survive summary

 judgment by simply relying upon alleged violations by the individual defendants and then, without

                                                      12
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 13 of 24




 any further factual substantiation, contending that such actions were consistent with and caused by

 a municipal policy, procedure, or failure to train. See Atwell v. Gabow, Civ. Nos. 06-cv- 02262-

 JLK, 07-cv-2063-JLK, 2008 WL 906105, at *8 (D. Colo. Mar. 31, 2008) (“Simply aggregating

 eight individual claims and calling them the result of a ‘custom or policy of discrimination’ is

 insufficient, as are all of the other conclusory recitations of Canton or similar legal standards as

 ‘facts’ supporting municipal liability.”); see also Ridge at Red Hawk, LLC, v. Schneider, 493 F.3d.

 1174, 1177 (10th Cir. 2007). “That a particular officer may be unsatisfactorily trained will not

 alone suffice to fasten liability, for the officer’s shortcomings may have resulted from factors other

 than a faulty training program.” City of Canton, 489 U.S. at 390-91; see, e.g., Estate of Bleck v.

 City of Alamosa, 105 F.Supp.3d 1222, 1233 (D. Colo. May 2015) (“In the absence of vicarious

 liability, the City may not be held liable based upon a single instance in which an officer acted

 contrary to the specific dictates of his training.”)

         Critically, the undisputed evidence shows that Denver provides extensive training to its

 police officers, including Technician Bradley, Technician Ruddy, and Sergeant. Martinez, on the

 appropriate use of force. Each of the individual defendants received training at the Denver Police

 Academy on permissible use of force, use of force considerations, de-escalation of force, and

 alternatives to using force when they first joined DPD as recruits. SUMF, at ¶¶ 7, 13. They also

 received on-the-job training throughout their careers, and in addition received extensive formal

 training classes from DPD and other sources regarding the use of force. SUMF, at ¶¶ 8-12, 14. In

 addition, as members of the Metro SWAT Bureau, Technician Bradley, Technician Ruddy and

 Sgt. Martinez received specialized training on topics unique to SWAT such as high-risk

 apprehensions and tactical operations. SUMF, at ¶¶ 15-16.



                                                   13
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 14 of 24




         Accordingly, because Plaintiff cannot establish that any specific deficiency exists with

 Denver’s use of force training, his municipal liability claim based on a failure to train theory

 necessarily fails.

             b. Discipline and Internal Affairs

         Plaintiff was also asked in discovery to identify if he was claiming the incident at issue was

 a result of a failure by Denver to discipline Officers Bradley, Ruddy, and/or Martinez and, if so,

 to specify (1) the date(s) of the conduct in which he claimed Officers Bradley, Ruddy, and/or

 Martinez engaged for which they were not disciplined or were inadequately disciplined, (2) the

 nature of such conduct, and (3) the disciplinary action that he claims Denver should have taken

 against them for such conduct. Exhibit HH, at Interrogatory # 18, p.18. Again, Plaintiff did not

 provide any substantive response and simply restated the same objections as to the request related

 to training on the grounds of Denver being in possession of that information, unduly burdensome,

 calling for a legal conclusion, suggesting a Rule 30(b)(6) deposition, and arguing the information

 was subject to expert opinions. Id.

         With respect to IAB investigations, Plaintiff’s retained expert Dan Montgomery is critical

 of certain aspects of the internal affairs investigation that occurred into the specific allegations

 made by Plaintiff. Exhibit II, at § 1c-e, pp. 10-11. He then offers a single paragraph with the

 generalized and wholly conclusory opinion that “[t]his is certainly not the first time [DPD] has

 failed to properly investigate allegations of misconduct that have been filed against police officers,

 and this tendency will be discussed further in the report,” and incorporates his purported

 understanding of a few other cases that occurred prior to 2012. Id., at § 1f, p. 12. However, that

 referenced section is simply a recycled opinion related to DPD internal affairs investigations from

 a previous report relating to a 2010 incident. Id., at § 4, p.14; Exhibit GG, at 44:12 – 48:11. In

                                                  14
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 15 of 24




 doing so, Mr. Montgomery continues to rely upon information from former Denver Independent

 Monitor Richard Rosenthal issued in 2010, a report from the Citizen Oversight Board from 2011,

 and data from unknown sources for the years 2009, 2010, 2011, and a period from 1997-2010.

 Exhibit II, at § 4a-h, pp. 14-17. In fact, Mr. Montgomery has not looked at any records or reports

 from the Office of Independent Monitor (OIM) or the Citizen Oversight Board since 2011. Exhibit

 GG, at 49:6-9; 50:4-16. Mr. Montgomery does not know if any changes were made between 2011

 and the date of Mr. Talley's 2014 arrest in the DPD Internal Affairs policies or practice. Id., at

 50:17-21.

        Further, and more importantly, Mr. Montgomery fails to address critical aspects of the IAB

 investigation related to Plaintiff’s complaint of excessive force that underlies this lawsuit.

 Specifically, Mr. Montgomery does not address the significance of Mr. Talley’s established lack

 of credibility when he was shown to have been untruthful in a separate IAB investigation during

 the same period. SUMF, at ¶ 25. Mr. Montgomery fails to give any weight to the lack of any

 contemporaneous complaints or evidence of physical injury despite the very serious nature of the

 injuries alleged. SUMF, at ¶ 26. Mr. Montgomery ignores that the DPD IAB investigator

 interviewed Plaintiff’s then roommate who reported that he saw Plaintiff immediately after his

 arrest but did not see or hear any indication that he was injured. SUMF, at ¶ 27. Mr. Montgomery

 also fails to address the fact that multiple witnesses to Plaintiff’s arrest (including law enforcement

 that was not part of DPD and DPD supervisors) did not submit any complaint or a Use of Force

 report related to Mr. Talley’s arrest. SUMF, at ¶ 29. In short, the DPD IAB investigator determined

 not to conduct in-person interviews with the DPD Metro SWAT Unit officers who arrested Mr.

 Talley because the evidence demonstrated that Plaintiff’s allegations lacked any merit. Id., at ¶ 28.

 While Mr. Montgomery may be critical of certain specific aspects of the internal affairs

                                                   15
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 16 of 24




 investigation of Plaintiff’s allegations, he provides no basis whatsoever to conclude that it was

 constitutionally deficient. Moreover, Mr. Montgomery fails to address any aspect of the DPD

 disciplinary system as outlined in the DPD Discipline Handbook. Exhibit Z. This includes the

 disciplinary matrix system, the principles and specific practices in place, and the policies,

 protocols, and procedures followed by DPD and the Department of Safety in its disciplinary

 practices. SUMF, at ¶ 17.

        Therefore, Plaintiff has not demonstrated that any specific deficiency exists with Denver’s

 internal investigations or discipline procedures, and his municipal liability claim based on such a

 claim – the extent it is stated – cannot survive summary judgment.

        2.      Plaintiff cannot demonstrate deliberate indifference by Denver.

        “A municipality’s culpability for a deprivation of rights is most tenuous where a claim

 turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011). Further, “[r]arely if ever

 is ‘the failure of a police department to discipline in a specific instance ... an adequate basis for

 [governmental] liability.’” Schneider, 717 F.3d at 777 (quoting Butler v. City of Norman, 992 F.2d

 1053, 1056 (10th Cir. 1993)). Rather, a city may be found deliberately indifferent only when

 policymakers are on “actual or constructive notice that its action or failure to act is substantially

 certain to result in a constitutional action, and it consciously or deliberately chooses to disregard

 the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998). Such notice is rarely

 demonstrated by a single incident of deficient action or inaction. See Tuttle, 471 U.S. at 823-24.

 Deliberate indifference may only be found absent a pattern of discriminatory behavior in a narrow

 range of circumstances if a violation of federal rights is a “highly predictable” or “plainly obvious”

 consequence of a municipality’s action or inaction, such as when a municipality fails to train an

 employee in specific skills needed to handle recurring situations, thus presenting an obvious

                                                  16
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 17 of 24




 potential for constitutional violations. See Barney, 143 F.3d at 1307-08. However, the fact

 “someone with the opportunity to prepare an expert report at leisure opines that well-trained

 officers would have performed differently under pressure does not rise to the legal standard of

 deliberate indifference on the part of the City." Carr v. Castle, 337 F.3d 1221, 1230 (10th Cir.

 2003).

          Here, Plaintiff is also unable to establish the deliberate indifference element of his claim

 against Denver because he cannot point to any evidence which could be said to have placed Denver

 on notice—whether actual or constructive—that his asserted general failures to train, investigate

 or discipline were substantially certain to result in a Fourth Amendment violation with respect to

 the use of force. There is absolutely no evidence of a pattern of similar uses of alleged excessive

 force by officers who purportedly lacked sufficient training in the use of force. See Connick, 563

 U.S. at 62. Moreover, the Operations Manual and the officers’ training records in this case confirm

 that DPD officers are appropriately trained in the use of force. SUMF, at ¶¶ 7-16.

          Further, to establish the deliberate indifference element of a failure to discipline claim,

 Plaintiff must present evidence of other, prior incidents that involved conduct similar to that

 alleged here but for which officers did not receive discipline, including a showing of why the use

 of force in similar cases should have resulted in discipline. See Trujillo v. Campbell, No. 09-CV-

 03011-CMA-KLM, 2012 WL 3609747, at *6 (D. Colo. Aug. 22, 2012) (citing Merman v. City of

 Camden, 824 F.Supp.2d 581, 591 (D.N.J. 2010) (recognizing that rather than merely reciting a

 number of complaints, “a Plaintiff must show why those prior incidents deserved discipline and

 how the misconduct in those situations was similar to the present one”)). Plaintiff has not—and

 cannot—identify a pattern of similar constitutional violations. Nowhere in Denver’s policies or

 training, or even in the officers’ testimony regarding the incident, is there any evidence, as Plaintiff

                                                   17
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 18 of 24




 claims, that Denver officers were taught to use inappropriate or excessive force when arresting a

 suspect or that the investigation and discipline process was constitutionally deficient in any way.

 The opinions offered by Plaintiff’s expert also fail to raise a genuine issue of material fact

 concerning Denver’s alleged deliberate indifference regarding its policies, IAB investigations and

 disciplinary process. The record is simply devoid of any evidence sufficient to show that Denver

 should have been notice of any “obvious” or “highly predicable” deficiency with respect to the use

 of force training it provides to its officers or the IAB investigation or disciplinary process.

        The Second Amended Complaint’s boilerplate laundry list of prior lawsuits against Denver

 and settlements also cannot establish deliberate indifference. Doc. # 42, ¶ 130. However, where

 prior incidents are used to prove a pattern, they must have occurred for so long or so frequently

 that the course of conduct warrants the attribution to the governing body of knowledge that the

 objectionable conduct is the except, accept practice of city employees.” Peterson v. City of Fort

 Worth, 588 F.3d 838, 850 (5th Cir. 2009). The number of prior instances needs to be considered

 in the context of the size of the police force and the number of police contacts. For instance, in

 Peterson, the court found that twenty-seven complaints of excessive force against a city’s police

 officers over a three-year period did not establish a pattern of a municipal policy because there

 was no evidence of the department’s size or the number of arrests to put the number of complaints

 in context. Id. Plaintiff’s list of prior incidents also includes many incidents that have no similarity

 to his claims whatsoever. For instance, several incidents listed by Plaintiff do not even involve the

 DPD, but instead involve allegations against an entirely separate Denver agency, the Denver

 Sheriff Department. See Doc. # 42 at ¶130(e), (f), (dd), (ll) (identifying lawsuits brought against

 the Denver Sheriff Department for a variety of reasons, including inadequate medical care, use of

 force, and failure to protect inmates)].

                                                   18
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 19 of 24




        Accordingly, Plaintiff was asked in discovery to identify if the incident at issue was a result

 of a pattern or practice of Denver police officers using excessive force of which Denver was aware

 and, if so, to describe with specificity any events that he claimed put Denver on notice of a pattern

 or practice of excessive force by Denver police officers, including (a) the dates of such events, (b)

 the nature of force used in each event he claims was inappropriate, (c) and the individuals involved.

 Plaintiff did not provide any substantive response. Exhibit HH, at Interrogatory # 19, p. 18. Once

 again, Plaintiff restated the same objections as to the requests related to training and discipline and

 failed to provide any substantive response other than it would be the subject of expert opinions.

 Id. However, Plaintiff’s retained expert Dan Montgomery simply states that he is aware of a

 handful of prior lawsuits against Denver and/or or DPD officers where he was paid to be an expert,

 but provides absolutely no context for those lawsuits other than his recollection of the outcome –

 some were settled, one led to a jury award, a few were “administratively cleared” or had a defense

 verdict, and others had an unknown resolution. Exhibit II, at § 3a, p. 14. This is inadequate.

 Merely listing other cases involving uses of force is not sufficient to establish the existence of a

 widespread custom or practice, let alone deliberate indifference to such a practice. See Strauss v.

 City of Chicago, 760 F.2d 765, 768-69 (7th Cir. 1985); Walker v. Sheahan, 526 F.3d 973, 977 (7th

 Cir. 2008) (number of complaints is insufficient to prove custom); Carter v. District of Columbia,

 795 F.2d 116, 123 (D.C. Cir. 1986) (a listing of prior incidents of excessive force is not sufficient

 for municipal liability as “then practically every large metropolitan police force … could be

 targeted for such liability”); Franks v. Cape May County, No. 07-6005, 2010 WL 3614193, at *11-

 12 (D.N.J. Sept. 8, 2010) (rather than simply reciting a number of complaints or offenses, a plaintiff

 must show why those prior incidents deserved discipline and how misconduct in those cases is

 similar to that involved in the present action); Watson v. City of Kansas City, Kansas, No.

                                                   19
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 20 of 24




 CIV.A.99-2106-CM, 2002 WL 922155, at *5 (D. Kan. April 12, 2002), aff’d sub nom. Watson v.

 Unified Gov’t of Wyandotte Cnty./Kansas City, 70 F. App’s 493 (10th Cir. 2003) (“to establish a

 custom or usage sufficient to establish a municipal policy or custom under Section 1983 principles,

 [plaintiffs] must establish: 1) that the prior grievances were the same or substantially similar to the

 plaintiffs’ constitutional injury; and 2) that the final policy-making authority of the municipality

 had actual or constructive notice of the prior unconstitutional acts of employees to establish

 deliberate indifference.”); Trujillo v. Campbell, No. 09-cv-030110- CMA-KLM, 2012 WL

 3609747, at *6-7 (D. Colo. Aug. 22, 2012) (a plaintiff must show why “prior incidents deserved

 discipline and how the misconduct in those situations was similar to the present one”).

        To the extent Plaintiff is also relying on Mr. Montgomery’s recycled opinions regarding

 information from prior to 2012 in support of this element, it is also misguided. Exhibit II, at § 4a-

 i, pp. 14-17. In 2012, OIM issued a report that found “[i]n late 2011, a new chief, Robert White,

 took the helm of [DPD] and selected new commanders for many of the DPD’s most significant

 leadership positions.” 2012 OIM Annual Report, relevant sections attached as Exhibit CC, 3 at p.

 4. Further, OIM reported its “positive impression, to date, of some of Chief White’s recent changes

 to the DPD disciplinary process. Working with the Department of Safety, Chief White created the

 Conduct Review Office (“CRO”) to expedite disciplinary decisions and streamline what had been

 the notoriously unwieldy process of DPD command review.” Id. Further, OIM found in 2012 that

 “[t]hese changes appear to be bearing fruit.” Id. In 2013, OIM explained that “[a] core OIM

 function is reviewing IAB investigations to ensure that they are thorough, complete and fair to

 both community members and officers.” 2013 OIM Annual Report, relevant sections attached as


 3
  The entire 2012 OIM report (and all OIM reports issued from 2012-2018) are publicly available:
 https://www.denvergov.org/content/denvergov/en/office-of-the-independent-monitor/reports.html
 See also Exhibit FF, Declaration of OIM Independent Monitor, Nick Mitchell.
                                                   20
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 21 of 24




 Exhibit DD, 4 at p. 4. Accordingly, in 2013 OIM reviewed 521 IAB investigation in the DPD,

 which “included the examination of all relevant evidence obtained, including recorded interview,

 police reports and medical records, if available.” Id. When OIM “agreed that the investigations

 were thorough and complete, [it] approved the cases to move forward in the disciplinary process.

 When [OIM] identified a need for further investigation, [it] returned the cases to IAB with

 recommendation for additional investigation.” Id. OIM “also reviewed 130 cases going through

 the disciplinary process, making recommendations on the appropriate outcome under the

 departmental disciplinary matrices.” Id. Further, OIM reported that “[i]n May 2013, Ron Thomas

 was appointed acting commander of IAB. Commander Thomas has been an effective supervisor

 of IAB, and has achieved significant improvements in both the quality and efficiency of case

 handling within the unit.” Id., at p. 11.

           In 2014, OIM reviewed 614 IAB investigation in the DPD, which “included examining a

 voluminous quantity of evidence, including recorded interviews, video footage, police reports, and

 medical records. When [OIM] identified a need for further investigation of particular cases, [OIM]

 returned them to IAB with recommendations for additional work.” 2014 OIM Annual Report,

 relevant sections attached as Exhibit EE, 5 at p. 5. OIM “also reviewed 139 cases going through

 the disciplinary process, making recommendations on the appropriate disciplinary outcome, if any,

 under the departmental disciplinary matrices.” Id.

           Further, and particularly relevant here, the OIM analysis for the years 2006 through 2012

 reflect a decline in community complaints from just over 1.2 per 1,000 police-community contacts



 4
     Id.
 5
     Id.

                                                  21
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 22 of 24




 in 2006 to just over 1.0 per 1,000 police-community contacts in 2012. Exhibit CC, p. 19. The

 OIM analysis for the years 2009 through 2013 show the number of DPD officers who received

 zero use of force complaint increased from 84.6% in 2009 to 92% in 2013, with less than 1% of

 DPD officers receiving more than one use of force complaint in 2013. Exhibit DD, p. 25.

        Accordingly, Plaintiff has fallen far short of establishing that Denver’s “action or failure

 to act is substantially certain to result in a constitutional action, and it consciously or deliberately

 chooses to disregard the risk of harm” as is necessary to prove deliberate indifference by Denver.

 Barney, 143 F.3d at 1307; Schneider v. City of Grand Junction Police Dept., 717 F.3d 760, 769

 (10th Cir. 2013). For all of these reasons, Plaintiff has failed to establish the element of deliberate

 indifference and, as a result, his municipal liability claims cannot survive summary judgment.

        3.      There is no evidence establishing a causal link between Denver’s training and
                the alleged use of force on Plaintiff.

         Finally, Plaintiff can only prevail on his municipal liability claim if he can establish "a

 direct causal link between the municipal action and the deprivation of federal rights." Bd. of Cty.

 Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997). Therefore, Plaintiff must show

 how part or all of Denver’s alleged failures to train, investigate or discipline allegedly caused the

 officers’ use of excessive force against him. See Carr, 337 F.3d at 1231-32; Estate of Reat v.

 Rodriguez, No. 12-CV-02531-REB-MEH, 2014 WL 4358333, at *11 (D. Colo. Sept. 3, 2014)

 (plaintiff did not sufficiently allege a direct causal link between the alleged failure to train and

 his injury because plaintiff failed to adequately identify how Denver's policy actually caused the

 injury). As Plaintiff has never identified what specific deficiency in Denver’s training,

 investigation or discipline could have directly caused the individually named officers to allegedly

 use excessive force against him, he is unable to show the direct causal link necessary to continue


                                                   22
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 23 of 24




 with his municipal liability claim. See Brown, 520 U.S. at 405 (“rigorous standards of culpability

 and causation must be applied to ensure that the municipality is not held liable solely for the

 actions of its employee.”). For this reason as well, Denver is entitled to summary judgment.

                                             CONCLUSION

         Plaintiff’s attempt to impose municipal liability under the circumstances of this case fails.

 Plaintiff has identified no specific deficiency in Denver’s training, investigation or discipline with

 respect to officers’ use of force. As a result, he cannot show deliberate indifference by Denver or

 that his allegations of a failure to train, investigate or discipline directly caused the officers’ alleged

 use of force against him. Accordingly, Denver is entitled to summary judgment.

         WHEREFORE, for the reasons discussed above, the City and County of Denver

 respectfully requests that the Court enter summary judgment in its favor and dismiss Plaintiff’s

 Second Amended Complaint [Doc. # 42] against it, in its entirety, with prejudice.

         Dated this 4th day of March, 2019.

                                                  Respectfully submitted,

                                                  s/ Conor D. Farley
                                                  Conor D. Farley, Assistant City Attorney
                                                  Melanie Lewis, Assistant City Attorney
                                                  Denver City Attorney’s Office
                                                  Civil Litigation Section
                                                  201 West Colfax Ave., Dept. 1108
                                                  Denver, Colorado 80202
                                                  Telephone: (720) 913-3100
                                                  Facsimile: (720) 913-3131
                                                  E-mail: conor.farley@denvergov.org
                                                  E-mail: melanie.lewis@denvergov.org
                                                  Attorneys for Defendants




                                                     23
Case 1:16-cv-02327-JLK Document 86 Filed 03/04/19 USDC Colorado Page 24 of 24




                                   CERTFICATE OF SERVICE

         I hereby certify that on this 4th day of March, 2019, a true and correct copy of the foregoing
 CITY AND COUNTY OF DENVER’S MOTION FOR SUMMARY JUDGMENT was filed
 with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 to the following:

        Kaitlin F. Nares, Esq.
        David N. Fisher, Esq.
        Fisher & Byrialsen, PLLC
        Kaitlin@fblaw.org
        David@fblaw.org
        Attorneys for Plaintiff




                                                       s/Conor D. Farley
                                                       Denver City Attorney’s Office




                                                  24
